If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 23, 2019
               Plaintiff-Appellee,

v                                                                  No. 343990
                                                                   Saginaw Circuit Court
JOHN EDDIE WILSON,                                                 LC No. 17-044269-FC

               Defendant-Appellant.


Before: O’BRIEN, P.J., and FORT HOOD and CAMERON, JJ.

PER CURIAM.

        A jury convicted defendant, John Eddie Wilson, of assault with intent to do great bodily
harm less than murder, MCL 750.84(1)(a). The trial court sentenced defendant as a fourth-
offense habitual offender, MCL 769.12, to serve 25 to 40 years’ imprisonment for his crime. On
appeal, defendant argues (1) there was insufficient evidence to convict him of assault with intent
to do great bodily harm, and (2) he was denied his right to due process because the jury returned
an improper compromise verdict. Defendant’s legal arguments are without merit, and therefore
we affirm his conviction and sentence.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

         Henry Sanches is an automotive mechanic, and in January 2017, defendant paid Sanches
$2000 to replace an engine in defendant’s truck. Sanches testified that in September 2017 he
was working underneath a vehicle in the shop when he heard defendant call out for him.
Defendant then struck Sanches’s legs, stomach, and side of his body with a baseball bat.
Sanches was able to get out from underneath the vehicle and grab defendant. However, Sanches
testified that defendant then hit Sanches in the forehead with a nine-millimeter automatic
revolver. Defendant then said he was going to return to the shop at noon to kill Sanches and
another mechanic who worked in the shop. Sanches testified that he was able to call the police
after defendant left. According to Saginaw Police Officer Bradley Holp, he discovered Sanches
in the fetal position on the shop floor, bleeding from his head and unable to talk. Due to
Sanches’s condition, Officer Holp had to assist two paramedics to put Sanches on a stretcher.
Eventually, Sanches identified defendant as the assailant, and Officer Holp went to a house
where defendant was living. The homeowner, Charsity Slaughter, answered the door and gave
the officers permission to search the home. The officers recovered a baseball bat, and they
eventually arrested defendant. Thereafter, defendant was charged with assault with intent to
murder or, in the alternative, assault with intent to do great bodily harm. In addition, defendant
was charged with felonious assault, possession of a firearm by a felon, carrying a concealed
weapon, and three counts of possession of a firearm during the commission of a felony.

       At trial, defendant offered a different story. Defendant testified that he went to Sanches’s
automotive shop and saw Sanches pinned under a van that had fallen off a jack. Defendant
claimed that he ran back to his truck, got a jack, and used it to lift the van. Defendant testified
that Sanches thanked him for saving Sanches’s life. Defendant explained that he did not call an
ambulance because Sanches “seemed fine.”

       The jury found defendant guilty of assault with intent to do great bodily harm less than
murder, but acquitted defendant of the remaining charges. This appeal followed.

                          II. SUFFICIENCY OF THE EVIDENCE

        Defendant argues that the evidence was insufficient to support his conviction of assault
with intent to do great bodily harm. We disagree.

       A claim of insufficient evidence is reviewed de novo. People v Solmonson, 261 Mich
App 657, 661; 683 NW2d 761 (2004). This Court must determine “whether any rational trier of
fact could have found that the essential elements of the crime were proven beyond a reasonable
doubt.” People v Wolfe, 440 Mich 508, 515; 489 NW2d 748 (1992), amended 441 Mich 1201
(1992). All “factual conflicts are to be viewed in a light favorable to the prosecution[.]” Id.

        Before a defendant can be convicted of a criminal offense, due process requires that the
prosecutor introduce sufficient evidence from which a trier of fact could reasonably conclude
that the defendant is guilty beyond a reasonable doubt. People v Hampton, 407 Mich 354, 368;
285 NW2d 284 (1979). To find a defendant guilty beyond a reasonable doubt, circumstantial
evidence and reasonable inferences that arise from the evidence may be sufficient to satisfy each
element of a crime. People v Carines, 460 Mich 750, 757; 597 NW2d 130 (1999). This Court
may not determine the weight of the evidence or the witnesses’ credibility because
determinations of credibility and questions of fact should be left to the trier of fact to resolve.
Wolfe, 440 Mich at 514-515 (quotation marks and citation omitted).

        Defendant argues that the prosecution did not establish beyond a reasonable doubt that he
intended to do great bodily harm to Sanches or that he actually committed the charged offense.
Defendant’s arguments are without merit. Sufficient evidence was presented to support the
jury’s determination that defendant not only intended to do great bodily harm less than murder,
but that he in fact committed the assault. Therefore, the prosecution provided sufficient evidence
to support his conviction.

       To convict a defendant of assault with intent to inflict great bodily harm less than murder,
the prosecution must establish “an attempt or threat with force or violence to do corporal harm to
another” and “an intent to do great bodily harm less than murder.” People v Parcha, 227 Mich
App 236, 239; 575 NW2d 316 (1997).
                                                -2-
        Intent to do great bodily harm less than murder is defined as “an intent to do serious
injury of an aggravated nature.” People v Brown, 267 Mich App 141, 147; 703 NW2d 230
(2005) (quotation marks and citation omitted). “Because of the difficulty in proving an actor’s
intent, only minimal circumstantial evidence is necessary to show that a defendant had the
requisite intent.” People v Stevens, 306 Mich App 620, 629; 858 NW2d 98 (2014). “Intent to
cause serious harm can be inferred from the defendant’s actions, including the use of a dangerous
weapon or the making of threats.” Id. See also Parcha, 227 Mich App at 239. Although actual
injury to the victim is not an element of the crime, People v Harrington, 194 Mich App 424,
429-430; 487 NW2d 479 (1992), it may be indicative of a defendant’s intent, Stevens, 306 Mich
App at 629.

        Even if this Court accepted defendant’s argument that only Sanches’s testimony supports
his conviction, reversal is not required. “The victim’s testimony alone can provide sufficient
evidence to support a conviction.” People v DeLeon, 317 Mich App 714, 719; 895 NW2d 577
(2016). In this case, Sanches testified that defendant beat him severely with a baseball bat on his
legs, stomach, and side. Sanches also testified that defendant said he would return at noon to kill
Sanches. Sanches’s testimony about defendant’s use of two different weapons and his threats
supported defendant’s conviction of assault with intent to do great bodily harm.

         Defendant also incorrectly asserts that Sanches’s testimony was the only evidence offered
to support defendant’s conviction. Officer Holp, defendant, and Slaughter provided testimony
that corroborated Sanches’s testimony. Defendant testified about his repeated visits to the
automotive shop concerning the incomplete repair job that defendant paid Sanches to perform.
According to Officer Holp, defendant even admitted that he had been at Sanches’s shop earlier
that morning and had argued with Sanches about work that was supposed to have been done on
defendant’s truck. Further, Officer Holp testified that he found Sanches in the fetal position and
that he was bleeding from his forehead, groaning, not able to properly speak, and was obviously
in severe pain. Officer Holp’s testimony not only supported Sanches’s claim that defendant beat
him with a weapon, his observations directly conflicted with defendant’s claim that Sanches
“seemed fine” when defendant left the shop. Additionally, Defendant admitted at trial that he
never told Officer Holp that a van had fallen on Sanches, notwithstanding defendant’s claim at
trial that he rescued Sanches from underneath the van.

         Lastly, one of the weapons reportedly used in the assault was connected to defendant.
Defendant testified that he brought his baseball bat with him to Sanches’s shop in September
2017. Officer Holp, Slaughter, and defendant all agreed that defendant’s baseball bat was found
in defendant and Slaughter’s home after the assault. Although the baseball bat was not tested for
Sanches’s bodily fluids, a “prosecutor need not negate every reasonable theory consistent with
innocence.” People v Nowack, 462 Mich 392, 400; 614 NW2d 78 (2000). Rather, the
prosecutor need only “prove the elements of the crime beyond a reasonable doubt” and
“convince the jury ‘in the face of whatever contradictory evidence the defendant may provide.’ ”
Id. (citation omitted).




                                               -3-
                                  B. COMPROMISE VERDICT

      Defendant also argues that an improper compromise verdict was returned in this case.
We disagree.

       If “persuasive indicia of jury compromise” exist, “reversal may be warranted in certain
circumstances.” People v Graves, 458 Mich 476, 487-488; 581 NW2d 229 (1998). Such indicia
may exist

       where the jury is presented an erroneous instruction, and: 1) logically
       irreconcilable verdicts are returned, or 2) there is clear record evidence of
       unresolved jury confusion, or 3) . . . where a defendant is convicted of the next-
       lesser offense after the improperly submitted greater offense. [Id. at 488.]

        Because defendant argues that the evidence was insufficient to support the charge of
assault with intent to murder or the ultimate conviction of assault with intent to do great bodily
harm, he further contends there was an improper compromise verdict because he was tried on
“many unsubstantiated charges” but was convicted of only “a single, lesser included offense.”
However, as discussed above, the prosecution submitted sufficient evidence to support
defendant’s conviction. Moreover, defendant’s argument is premised on the assumption that
jurors do not follow their instructions. However, it is well established that jurors are presumed to
follow their instructions. Graves, 458 Mich at 486; People v Hana, 447 Mich 325, 351; 524
NW2d 682 (1994).

        In this case, the jurors were instructed to not give up their own honest opinions, even if
other jurors disagreed with them. Any conclusion that the jury could not properly convict
defendant of one charge and simultaneously acquit him of the remaining charges would be
“based on judicial speculation that jurors who have acquitted the defendant have compromised
their views despite an express direction from the trial court to the contrary.” Graves, 458 Mich
at 486 (quotation marks and citation omitted).

       We conclude that there was sufficient evidence to convict defendant of assault with intent
to do great bodily harm. We further conclude that defendant is not entitled to a new trial based
an improperly submitted greater offense.

       Affirmed.


                                                             /s/ Colleen A. O’Brien
                                                             /s/ Karen M. Fort Hood
                                                             /s/ Thomas C. Cameron




                                                -4-